               Case 2:20-cv-01473-JCC Document 18 Filed 02/24/21 Page 1 of 2




                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    JAMES HEALY, on behalf of himself and all              CASE NO. C20-1473-JCC
      others similarly situated,
10
                                                             MINUTE ORDER
11                             Plaintiff,
              v.
12
      MILLIMAN, INC., d/b/a INTELLISCRIPT,
13
                               Defendant.
14

15
             The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
             This matter comes before the Court on the parties’ joint status report (Dkt. No. 17). The
18
     parties jointly request that the Court set a schedule for class certification prior to setting a trial
19
     date. (Id. at 2.) Accordingly, the Court establishes the following class certification discovery and
20
     briefing schedule:
21

22
                                            Event                                        Date
23
             Deadline for fact discovery                                      August 27, 2021
24
             Plaintiff’s expert report(s) served on Defendant                 September 24, 2021
25
             Defendant’s expert report(s) served on Plaintiff                 October 22, 2021
26


     MINUTE ORDER
     C20-1473-JCC
     PAGE - 1
             Case 2:20-cv-01473-JCC Document 18 Filed 02/24/21 Page 2 of 2




 1         Plaintiff’s rebuttal expert report(s) served on Defendant    November 19, 2021
 2         Plaintiff’s motion for class certification                   December 10, 2021
 3         Defendant’s response to motion for class certification       January 21, 2022
 4         Plaintiff’s reply in support of class certification          February 11, 2022
 5

 6        DATED this 24th day of February 2021.
 7                                                           William M. McCool
 8                                                           Clerk of Court

 9                                                           s/Paula McNabb
                                                             Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1473-JCC
     PAGE - 2
